Broyles, P. J.,
concurring specially.
I think that the petition *468failed to set out a cause of action against the defendant Myers. Even if it could be held, that the petition showed that Myers was negligent in some of the particulars charged therein, it clearly appears from the petition as a whole that the proximate and preponderating negligence that caused the plaintiff’s injuries was the failure to warn him of the hidden danger—the hole in the floor— after he had entered the building and while he was engaged in measuring the right wall thereof. As to this negligence, the petition shows that Pierce, one of the defendants, was present and saw the plaintiff when he entered the building, and knew for what purpose he had come, and yet, although Pierce was aware of the existence of the partially hidden hole, he failed to warn the plaintiff of his danger; and that while the plaintiff was measuring this wall he fell into the hole and was injured. The petition does not allege that Myers was present on this occasion. On the contrary, construing the petition, as we must, most strongly against the plaintiff, it shows that Myers was not there. The petition further shows that this negligence of Pierce was that of an intervening independent agency. In my opinion, therefore, the petition clearly shows that even if Myers were guilty of some antecedent negligence, the controlling and proximate cause of the injury sued for was the negligence of Pierce, for which Myers was not accountable. This being true, Myers’s general demurrer to the petition should have been sustained.